DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Yang (CN 105997184 A) is no longer relied on to teach the claim limitations of amended claim 9, specifically wherein deploying the anastomosis clamp, the pulling cable is tightened by a movement of the handle, thus pushes off the anastomosis clamp, such that the anastomosis clamp is released from the delivery system.
Allowable Subject Matter
Claims 10-14, 17 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art of record, including LaBombard and Yamamoto, fails to disclose, teach, or suggest the claimed device, wherein the distal end further comprises a thrust ring; 
wherein the thrust ring is placed in the transparent cap; 
the pulling cable passes in a loop way and connects the thrust ring and the transparent cap; 
the pulling cable that passes the thrust ring and the transparent cap is connected to the handle via the middle flexible sheath; 
an axial length of the thrust ring is smaller than that of the transparent cap; and the dis-continuous ring formed by the outer rings of the anastomosis clamp abuts against the thrust ring.
Claims 11-14 further modifying the thrust ring are thereby seen as allowable due to their dependency and further modification of allowable claim 10 not expressly disclosed, taught or suggested by the reference disclosed herein.
Regarding claim 17, the combination of LaBombard and Yamamoto disclose the invention of claim 15.
However, none of the prior art, including LaBombard or Yamamoto expressly disclose, teach or suggest wherein the endoscope may be snap fitted within the soft connection cap without destroying the functionality of the device of LaBombard.
Regarding claim 20, the combination of LaBombard and Yamamoto disclose the invention of claim 18, LaBombard further discloses:  	Wherein the anastomosis clamp comprises: 
a plurality of outer rings (see Examiner’s Diagram of LaBombard Fig. 6 above showing wherein the fastener 26 comprises a plurality of outer rings), 
round corners (see Examiner’s Diagram of LaBombard Fig. 6 above showing wherein the fastener 26 comprises rounded corners), and 
inner lancets (spines 32, see Fig. 6); 
wherein the plurality of outer rings forms a discontinuous ring shape (outer rings as illustrated in Examiner’s Diagram of LaBombard Fig. 6 above are discontinuous and are only connected to adjacent outer ring segments via rounded corners as shown in Examiner’s Diagram of LaBombard Fig. 6 above); 
wherein one end of the inner lancet is arranged between two adjacent outer rings (see Fig. 6 showing wherein spines 32 are arranged between two outer ring segments as shown in Examiner’s Diagram of LaBombard Fig. 6 above), so that these two adjacent outer rings are axially-symmetric arranged with respect to the inner lancet (see Fig. 6 showing wherein the adjacent outer rings are axially-symmetric with respect to the center of the fastener), wherein the other end of the inner lancet has a pointed configuration (spine 32 has a pointed configuration directed toward the center of the device, see Fig. 6).
However, none of the prior art of record, including LaBombard and Yamamoto, expressly disclose, teach, or suggest wherein an end of the outer ring is successively connected to two round corners that are curved in opposite directions as so form an S-like shape between the outer ring and the inner lancet; wherein one end of the inner lancet is connected to two said S-like structures.
Claims 21-24 further modifying the anastomosis clip are thereby seen as allowable due to their dependency and further modification of allowable claim 20 not expressly disclosed, taught or suggested by the references herein without destroying the intended functionality of the device of LaBombard.
Claim Objections
Claim 20 objected to because of the following informalities:  
Claim 20 recites, “…an end of the outer ring…”. However, the outer rings of claim 20 are not disclosed to be discontinuous until later on in the claim. As rings typically do not have ends, the cited phrase, if kept in current form, should be corrected to recite, “a portion or segment of the outer ring”.
Claim 20 recites, “…wherein one end of the inner lancet…”, however it is unclear as to which inner lancet this refers to. The phrase, if kept in current form, should be corrected to recite, “…wherein one end of each inner lancet…”
Claim 20 recites, “…these two adjacent outer rings are axially-symmetric arranged with respect to the inner lancet”, which, if kept in current form, should be corrected to recite, “…two adjacent outer rings are axially-symmetric arranged with respect to each inner lancet”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, with the amended claim language reciting, “when deploying the anastomosis clamp, the pulling cable is tightened by a movement of the handle thus pushes off the anastomosis clamp such that the anastomosis clamp is released from the delivery system”, it is not clear whether the pulling cable is the element directly pushing off the anastomosis clamp as recited in claim 9, or whether the handle or thrust ring are directly responsible for pushing off the anastomosis clamp, with the pulling cable as an intermediary step in the process of pushing off the anastomosis clamp.
As per paragraph 86 of the Specification, it appears as if the thrust ring is the element responsible for pushing the anastomosis clamp off the delivery device in the recited passage, “Therefore, when deploying the anastomosis clamp 1, a movement of the handle 4 towards a proximal end may drive the pulling cable 202 to move towards the proximal end, so as to drive the Ω-like shaped pulling cable 202 between the transparent cap 203 and the thrust ring 201 to be deformed. Further, because the pulling cable 202 is not flexible, after being applied with a force, a bottom portion of the Ω-like shaped pulling cable 202 tends to be lifted. In this way, the thrust ring 201 may push the delivery system towards a distal end, and the anastomosis clamp 1 is released from the delivery system”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBombard (US 2007/0225762 A1) in view of Yamamoto (US 6059719 A)
Regarding claim 9, LaBombard discloses: 
An anastomosis clamp delivery system for deploying an anastomosis clamp (delivery system 39, see Fig. 7), comprising 
a distal end (distal tissue contact end 41, see Fig. 7), 
a middle flexible sheath (delivery tube 60, see Fig. 7, see also Paragraph 63 mentioning wherein the delivery tube may be comprised of flexible material for control and direction), and 
wherein the distal end comprises 
a pulling cable (pull wire 70, see Fig. 7, see also Paragraph 60 mentioning wherein the pull wire extends throughout the entirely of the delivery tube) and 
a cap (shell 40, see Fig. 7), and 
the pulling cable passes through the cap (see Fig. 7 showing wherein the distal end of the pull 70 wire is extending into the shell 40); and 
wherein the anastomosis clamp (fastener 26, see Figs. 6) is provided within the cap (see Fig. 7 showing wherein the fastener 26 is provided within the shell 40, see also Paragraph 58 mentioning the same), with the anastomosis clamp being pressed against the pulling cable (see Fig. 7 showing wherein the fastener 26 and pulling cable 70 both reside within shell 40, thereby being pressed into a connection through the shell, see also Paragraphs 58-61 mention a functional connection between the fastener 26 and pull wire 70. It is noted that this connection is not expressly disclosed to be a direct abutment within the claim language), so that the anastomosis clamp to be released, being confined by the cap, is in its cylindrical configuration (see Fig. 7 showing wherein the fastener 26 is in a cylindrical configuration when housed within shell 40)
when deploying the anastomosis clamp, the pulling cable (202) is tightened by a movement of the handle thus pushes off the anastomosis clamp, such that the anastomosis clamp is released from the delivery system (see Paragraphs 62 and 70 mentioning wherein a pulling motion applied to pull wire 70 (thereby tightening the pull wire) results in slide member 40 and delivery tube 60 coming into an abutment contact which results in the fastener 26 being deployed and pierced into the tissue)
	However, LaBombard does not expressly disclose a handle for the delivery system, wherein the pull cable is connected to the handle via the middle flexible sheath, and wherein the transparent cap is transparent.
	However, in the same field of endeavor, namely surgical instruments configured to deliver surgical devices that bring tissue together into a ligation-like manner, Yamamoto teaches a surgical device (see Fig. 1) comprising a distal cap (ligation module 6E, see Fig. 2) made of transparent material (see Col. 7, Lines 11-13 mentioning wherein the ligation module 6E is formed of transparent resin material)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell of LaBombard to be made of a transparent material, as disclosed by Yamamoto, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). It is noted that having the shell of LaBombard be made from a transparent material will allow for an imaging device to see the fastener of LaBombard relative to the delivery system and the tissue for improved placement.
	Yamamoto further teaches wherein the surgical instrument further comprises a handle (operation unit 12, see Figs. 1, 3 and 8) to serve as a mounting and handling element for the operation knob, which is used to generate an operation force for the device along a transmission wire (see Col. 6, Lines 50-60, see Col. 7, Lines 58-60, see also Col. 14, Lines 58-65).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of LaBombard to include a handle mounted at the proximal end of the delivery tube 60 and connected to the pull wire as taught and suggested by Yamamoto to, in this case, provide a mounting element for an actuator to actuate the pull wire (see Yamamoto Col. 6, Lines 50-60, see Col. 7, Lines 58-60, see also Col. 14, Lines 58-65). It is further noted that the inclusion of a handle would provide a user a with a grip to hold and use the device when in operation.
	Regarding claim 15, the combination of LaBombard and Yamamoto disclose the invention of claim 9, LaBombard further discloses wherein the distal end further comprises a soft connection cap (proximal actuating end 42, see Fig. 7); wherein
	one end of the soft connection cap is connected to the transparent cap (see Fig. 7 showing wherein the distal end of the proximal actuating end 42 is connected to the shell 40), and the other end is configured to be connectable with an endoscope (see Fig. 7 showing wherein the proximal end faces delivery tube 60, see Paragraph 62 mentioning wherein proximal actuating end 42 and proximal end 52 of the delivery tube are brought together, thereby driving and exposing fastener 26 to the release position)
	Regarding claim 18, the combination of LaBombard and Yamamoto disclose the invention of claim 9, LaBombard further discloses:
An anastomosis clamp used in cooperation with the anastomosis clamp delivery system according to claim 9 (fastener 26, see Figs. 5A and Fig. 7), wherein when the anastomosis clamp delivery system is used in cooperation with the anastomosis clamp (see Fig. 7 showing wherein the delivery system 39 is used in cooperation with the fastener 26), the anastomosis clamp is provided within the transparent cap (see Fig. 7 showing wherein the fastener 26 is housed within the shell 40 of LaBombard), with the anastomosis clamp being pressed against the pulling cable (see Fig. 7 showing wherein the fastener 26 and pulling cable 70 both reside within shell 40, thereby being pressed into a connection through the shell, see also Paragraphs 58-61 mention a functional connection between the fastener 26 and pull wire 70. It is noted that this connection is not expressly disclosed to be a direct abutment within the claim language), so that the anastomosis clamp to be released, being confined by the transparent cap, is in its cylindrical configuration (see Fig. 7 showing wherein the fastener 26 is in a cylindrical configuration when housed within shell 40)
Regarding claim 19, the combination of LaBombard and Yamamoto disclose the invention of claim 18, LaBombard further discloses:
Wherein the anastomosis clamp comprises: 
a plurality of outer rings (see Examiner’s Diagram of LaBombard Fig. 6 below showing wherein the fastener 26 comprises a plurality of outer rings),
round corners (see Examiner’s Diagram of LaBombard Fig. 6 below showing wherein the fastener 26 comprises rounded corners), and 
inner lancets (spines 32, see Fig. 6) that are sequentially connected (spines 26 connected in a sequence around the circumference of the fastener 26, see Fig. 6), with the whole connection structure being central symmetric (see Fig. 6 showing wherein the fastener 26 is central symmetric); 
wherein the plurality of outer rings are spaced apart and are discontinuous, with adjacent discontinuous outer rings being connected via the round corners (see Examiner’s Diagram of LaBombard Fig. 6 below showing wherein the outer rings of fastener 26 are connected to one-another via the rounded corners and are not connected in any other way); 
wherein each round corner is provided with an inner lancet that is pointedly configured (see Examiner’s Diagram of LaBombard Fig. 6 below showing wherein each rounded corner connects to a spine 32 that are pointedly configured); 
wherein in a direction from the outer ring towards a center point of the symmetric connection structure, two round corners configured to curve in opposite directions are connected to form an S-like shape that connects the inner lancet to the outer ring (see Examiner’s Diagram of LaBombard Fig. 6 below showing wherein two rounded corners curving in opposite directions form an S-like shape that connect the spines 32 to the outer ring); and wherein in the obtained connection structure, arc transitions are formed between the outer rings and the round corners (see Examiner’s Diagram of LaBombard Fig. 6 below showing wherein arc-transitions are formed between the outer rings and the rounded corners)

    PNG
    media_image1.png
    628
    739
    media_image1.png
    Greyscale

Examiner’s Diagram of LaBombard Fig. 6
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBombard (US 2007/0225762 A1) in view of Yamamoto (US 6059719 A) as applied to claim 15, further in view of Hanson (WO 9625886 A1) (previously of record)
Regarding claim 16, the combination of LaBombard and Yamamoto disclose the invention of claim 15, LaBombard further discloses wherein the soft connection cap has a tube configuration (see Fig. 7 showing proximal actuating end 42 having a tubular shape)
	However, the combination of LaBombard and Yamamoto does not expressly disclose wherein the soft connection cap is made of an elastic material.
	However, in the same field of endeavor, Hanson discloses wherein a soft connection cap (toroidal ring 225, see Fig. 18D) is made of an elastic material (see Pg. 46 Lines 22-24 mentioning the ring may be made of materials such as plastic or rubber)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal actuating end of LaBombard to be made of an elastic material, as disclosed by Hanson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2011/0095069 A1 to Patel, US 2002/0082614 A1 to Logan, US 2006/0155312 A1 to Levine, US 2003/0144676 A1 to Koster Jr, US 2005/0075655 A1 to Bumbalough, and US 2005/0149075 A1 to Borghi all disclose surgical anastomosis clips or delivery systems having a pull cable for deploying the clip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795